Exhibit 10.20

 

LOGO [g30925101.jpg]

 

 

This Loan Agreement (the “Agreement”) is made as of March 30, 2012 by and among
BRANCH BANKING AND TRUST COMPANY, a North Carolina banking corporation (“Bank”),
and:

BROOKWOOD COMPANIES INCORPORATED, a Delaware corporation (“Brookwood”), KENYON
INDUSTRIES, INC., a Delaware corporation (“Kenyon”), BROOKWOOD LAMINATING, INC.,
a Delaware corporation (“Laminating”), ASHFORD BROMLEY, INC., a Delaware
corporation (“Ashford”), and STRATEGIC TECHNICAL ALLIANCE, LLC, a Delaware
limited liability company (“STA,” together with Brookwood, Kenyon, Laminating,
and Ashford, each individually, a “Borrower” and collectively, the “Borrowers”)

The Borrowers have applied to Bank for and the Bank has agreed to make, subject
to the terms of this Agreement, the following loan(s) (hereinafter referred to,
singularly or collectively, if more than one, as “Loan”):

Line of Credit (“Line of Credit”) in the maximum principal amount not to exceed
$25,000,000 at any one time outstanding for the purpose of refinancing existing
indebtedness, providing for working capital and financing on-going capital
expenditures, which shall be evidenced by the Borrowers’ Promissory Note dated
on or after the date hereof which shall mature March 30, 2014 (the “Maturity
Date”), when the entire unpaid principal balance then outstanding plus accrued
interest thereon shall be paid in full. Prior to maturity or the occurrence of
any Event of Default hereunder and subject to any Availability limitations and
other conditions set forth herein, as applicable, the Borrowers may borrow,
repay, and reborrow under the Line of Credit through maturity and the Bank shall
be obligated to fund any Loan requested hereunder by the Borrowers promptly upon
receipt of a written request therefor. The Line of Credit shall bear interest at
the rate set forth in any such Note evidencing all or any portion of the Line of
Credit, the terms of which are incorporated herein by reference.

Subject to the terms and conditions of this Agreement, the completion of a
Letter of Credit application, and execution of a Letter of Credit agreement with
Bank, Bank shall issue or cause the issuance of Letters of Credit for the
account of Borrowers. The Maximum Undrawn Amount of all outstanding Letters of
Credit shall not exceed in the aggregate at any time $1,000,000. All
disbursements or payments related to Letters of Credit shall bear interest at
the applicable rate set forth in the Pricing Grid. Letters of Credit that have
not been drawn upon shall not bear interest. Any advance or draw on a Letter of
Credit shall be deemed to be a Loan.

Each Letter of Credit shall, among other things, have an expiry date not later
than the Maturity Date. Each standby Letter of Credit shall be subject either to
the Uniform Customs and Practice for Documentary Credits as most recently
published by the International Chamber of Commerce at the time a Letter of
Credit is issued (the “UCP”) or the International Standby Practices
(ISP98-International Chamber of Commerce Publication Number 590) (the “ISP98
Rules”)), and any subsequent revision thereof at the time a standby Letter of
Credit is issued, as determined by Bank, and each trade Letter of Credit shall
be subject to the UCP.

In connection with all Letters of Credit issued or caused to be issued by Bank
under this Agreement, Borrowers hereby appoint Bank, or its designee, as its
attorney, with full power and authority if an Event of Default shall have
occurred, (i) to sign and/or endorse each Borrower’s name upon any warehouse or
other receipts, letter of credit applications and acceptances, (ii) to sign each
Borrower’s name on bills of lading; (iii) to clear inventory through the United
States of America Customs Department (“Customs”) in the name of any Borrower or
Bank or Bank’s designee, and to sign and deliver to Customs officials powers of
attorney in the name of any Borrower for such purpose; and (iv) to complete in
any Borrower’s name or Bank’s, or in the name of Bank’s designee, any order,
sale or transaction, obtain the necessary documents in connection therewith, and
collect the proceeds thereof. Neither Bank nor its attorneys will be liable for
any acts or omissions nor for any error of judgment or mistakes of fact or law,
except for Bank’s or its attorney’s willful misconduct. This power, being
coupled with an interest, is irrevocable as long as any Letters of Credit remain
outstanding.

Additional terms, conditions, and covenants of this Agreement are described in
Schedule EE, or other schedule attached hereto, the terms of which are
incorporated herein by reference. The promissory note evidencing the Line of
Credit is referred to herein as the “Note” and shall include all extensions,
renewals, modifications, and substitutions thereof. The Line of Credit shall be
secured by the collateral described in the security documents described below.

Section 1A Conditions Precedent

The Bank shall not be obligated to make the initial disbursement of Loan
proceeds until all of the following conditions have been satisfied by proper
evidence, execution, and/or delivery to the Bank of the following items in
addition to this Agreement, all in form and substance satisfactory to the Bank
and the Bank’s counsel in their sole discretion:

USA Patriot Act Verification Information: Information or documentation,
including but not limited to the legal name, address, tax identification number,
driver’s license, and date of birth of each Borrower sufficient for the Bank to
verify the identity of such Borrower in accordance with the USA Patriot Act.
Borrowers shall notify Bank promptly of any change in such information.

Note(s): The Note(s) evidencing the Loans(s) duly executed by the Borrowers.



--------------------------------------------------------------------------------

 

LOGO [g30925101.jpg]

 

Negative Pledges: The Negative Pledges in which the Borrowers or other owner
thereof shall grant to a Trustee for the benefit of Bank a negative pledge on
the specified real property and improvements thereon (“Subject Property”).

Security Agreement(s): Security Agreement(s) in which Borrowers and any other
owner (a “Debtor”) of personal property collateral shall grant to Bank a first
priority security interest in the personal property specified therein. (If Bank
has or will have a security interest in any collateral which is inferior to the
security interest of another creditor, the Borrowers must fully disclose to Bank
any and all prior security interests, and Bank must specifically approve any
such security interest which will continue during the Loan.)

Control Agreement: A Control Agreement pertaining to Deposit Accounts,
Letter-of-Credit Rights and/or Electronic Chattel Paper, as required in
connection with the Security Agreement(s); provided, however that no Control
Agreement shall be required with respect to the Deposit Accounts set forth on
Schedule 1.

Financing Statements: Copies of Financing Statements duly filed in each
Borrower’s, each owner of such Borrower’s, and any Guarantor’s jurisdiction of
incorporation, organization or residence, and in all jurisdictions necessary, or
in the opinion of the Bank desirable, to perfect the security interests granted
in the Security Agreement, each Pledge Agreement, and the Guaranty Agreement,
and certified copies of Information Requests identifying all previous financing
statements on record for the Borrowers or other owner, as appropriate from all
jurisdictions indicating that no security interest has previously been granted
in any of the collateral described in the Security Agreement, unless prior
approval has been given by the Bank.

Resolutions: A Resolution duly adopted by the Board of Directors or equivalent
governing body of each Borrower and Hallwood authorizing the execution,
delivery, and performance of the Loan Documents to which such Person is a party
on or in a form provided by or reasonably acceptable to Bank.

Certificate of Incumbency: A certificate of the secretary of each Borrower and
Hallwood certifying the names and true signatures of the officers of such Person
authorized to sign the Loan Documents to which such Person is a party.

Certificate of Existence: A certification of the Secretary of State (or other
government authority) of the State of each Borrower’s and Hallwood’s
Incorporation or Organization as to the existence or good standing of such
Person and its charter documents on file.

Opinion of Counsel: An opinion of counsel for the Borrowers satisfactory to the
Bank and the Bank’s counsel.

Bylaws and Limited Liability Company Operating Agreements: A copy of each
Borrower’s and Hallwood’s Operating Agreement or Bylaws, as applicable,
certified by such Person’s manager(s) and/or members as to its completeness and
accuracy.

Declaration of Limited Liability Company or Corporation: A declaration or
resolution from each Borrower’s and Hallwood’s manager(s) or board of directors
authorizing the execution, delivery, and performance of the Loan Documents to
which such Person is a party on or in a form provided by or acceptable to Bank.

Articles of Incorporation and Limited Liability Company Certificate of
Formation: A copy of the Articles of Incorporation or Certificate of Formation
and all other organizational documents of each Borrower and Hallwood, all filed
with and certified by the Secretary of State of such Person’s organization.

Stock Certificate(s)/Stock Power(s): Stock certificate(s) for all shares of
certificated stock pledged by the Borrowers or other owner of a Borrower and
properly executed stock powers.

Regulation U Statement: As applicable, a Federal Reserve Form U-1 Statement of
Purpose for an Extension of Credit Secured By Margin Stock signed by the
Borrowers certifying the purpose of the Loan.

Pledge Agreements: A Pledge and Security Agreement by each owner of the
Borrowers pledging such Person’s equity interests in the Borrowers to Bank and a
Pledge and Security Agreement by the Borrowers pledging each Borrower’s equity
interests in each of its Subsidiaries to Bank in a form satisfactory to Bank.

Additional Documents: Receipt by the Bank of other approvals, opinions, or
documents as the Bank may reasonably request.

Fees and Expenses: Receipt by the Bank of all fees and expenses due and payable
to the Bank under the Loan Documents.

Factoring Agreements and Intercreditor Agreements: (i) A copy of each factoring
agreement to which any Borrower is a party, (ii) an intercreditor agreement
executed by each factoring service provider, applicable Borrower, and Bank, and
(iii) an assignment of factoring proceeds by each applicable Borrower to Bank,
in each case, in form and substance satisfactory to Bank.

Section 1B Conditions to Additional Borrowings and Letters of Credit

Upon execution hereof and with each borrowing made and Letter of Credit
requested hereunder, Borrowers shall be deemed to certify to Bank that (i) no
Event of Default shall have occurred and be continuing, and no event shall have
occurred and be continuing that, with the giving of notice or passage of time or
both, would be an Event of Default; (ii) no Material Adverse Change shall have
occurred s since the date of this Agreement; (iii) all Loan Documents shall have
remained in full force and effect; and (iv) the representations and warranties
contained in this Agreement shall be true and correct in all material respects
as of such date (unless limited to a specific date therein).

 

- 2 -



--------------------------------------------------------------------------------

 

LOGO [g30925101.jpg]

 

Section 2 Representations and Warranties

The Borrowers and Guarantor(s) represent and warrant to Bank that:

2.01. Financial Statements. The consolidated balance sheet of the Borrowers and
their subsidiaries, if any, and the related Statements of Income and Retained
Earnings of the Borrowers and their subsidiaries, the accompanying footnotes
together with the accountant’s opinion thereon, and all other financial
information previously furnished to the Bank, are true and correct and fairly
reflect the financial condition of the Borrowers and their subsidiaries as of
the dates thereof, including all contingent liabilities of every type, all
projections delivered on or prior to the date hereof have been prepared in good
faith based on estimates and assumptions believed by the Borrowers and their
senior management to be reasonable as of the date such projections were
prepared, and the financial condition of the Borrowers and their subsidiaries as
stated therein has not changed materially and adversely since the date thereof.
Each Guarantor further represents and warrants that all financial statements
provided by such Guarantor to Bank concerning such Guarantor’s financial
condition are true and correct and fairly represent such Guarantor’s financial
condition as of the dates thereof.

2.02. Name, Capacity and Standing. Each Borrower’s exact legal name is correctly
stated in the initial paragraph of the Agreement. If a Borrower and/or any
Guarantor is a corporation, general partnership, limited partnership, limited
liability partnership, limited liability limited partnership or limited
liability company, each warrants and represents that it is duly organized and
validly existing under the laws of its respective jurisdiction of incorporation
or organization; that it and/or its subsidiaries, if any, are, except as could
not reasonably be expected to have a Material Adverse Effect, duly qualified and
in good standing in every other state in which the nature of their business
shall require such qualification, and are each duly authorized by their board of
directors, general partners or member/manager(s), respectively, to enter into
and perform the obligations under the Loan Documents.

2.03. No Violation of Other Agreements. The execution of the Loan Documents, and
the performance by the Borrowers, by any and all pledgors (whether the Borrowers
or other owners of collateral property securing payment of the Loan (hereinafter
sometimes referred to as the “Pledgor”)) or by the Guarantor(s) thereunder will
not (a) violate (i) any provision, as applicable, of its articles of
incorporation, by-laws, articles of organization, operating agreement, agreement
of partnership, limited partnership or limited liability partnership, or,
(ii) except as could not reasonably be expected to have a Material Adverse
Effect, of any law, other agreement, indenture, note, or other instrument
binding upon the Borrowers, Pledgor or Guarantor(s), or give cause for the
acceleration of any of the respective obligations of the Borrowers or
Guarantor(s).

2.04. Authority. All authority from and approval by any federal, state, or local
governmental body, commission or agency necessary to the making, validity, or
enforceability of this Agreement and the other Loan Documents has been obtained.

2.05. Asset Ownership. The Borrowers and each Guarantor have good and marketable
title to all of the properties and assets reflected on the balance sheets and
financial statements furnished to the Bank, and all such properties and assets
are free and clear of mortgages, deeds of trust, pledges, liens, and all other
encumbrances except as otherwise disclosed by such financial statements or
permitted hereunder. In addition, each other owner of collateral has good and
marketable title to such collateral, free and clear of any liens, security
interests and encumbrances, except as otherwise disclosed to Bank.

2.06. Discharge of Liens and Taxes. The Borrowers and their subsidiaries, if
any, and each Guarantor have filed, paid, and/or discharged all material taxes
or other material claims which may become a lien on any of their respective
properties or assets, excepting to the extent that such items are being
appropriately contested in good faith and for which an adequate reserve (in an
amount in accordance with GAAP) for the payment thereof is being maintained.

2.07. Regulations U and X. None of the Loan proceeds shall be used directly or
indirectly for the purpose of purchasing or carrying any margin stock in
violation of the provisions of Regulation U and Regulation X of the Board of
Governors of the Federal Reserve System.

2.08. ERISA. Each employee benefit plan, as defined by the Employee Retirement
Income Security Act of 1974, as amended (“ERISA”), maintained by the Borrowers
or by any subsidiary of the Borrowers or Guarantor(s) meets, as of the date
hereof, the minimum funding standards of Section 302 of ERISA, all applicable
requirements of ERISA and of the Internal Revenue Code of 1986, as amended, and
no “Reportable Event” nor “Prohibited Transaction” (as defined by ERISA) has
occurred with respect to any such plan.

2.09. Litigation. Except as set forth on Schedule 2.09, here is no claim,
action, suit or proceeding, pending, or threatened in writing, before any court,
commission, administrative agency, whether State or Federal, or arbitration
which will materially adversely affect the financial condition, operations,
properties, or business of the Borrowers or their subsidiaries, if any, or the
Guarantor(s), or the ability of the Borrowers or the Guarantor(s) to perform
their obligations under the Loan Documents.

2.10. Other Agreements. The representations and warranties made by the Borrowers
to Bank in the other Loan Documents are true and correct in all material
respects on the date hereof.

2.11. Binding and Enforceable. The Loan Documents, when executed, shall
constitute valid and binding obligations of the Borrowers and Guarantors
respectively, the execution of such Loan Documents has been duly authorized by
the parties thereto, and are enforceable in accordance with their terms, except
as may be limited by bankruptcy, insolvency, moratorium, or similar laws
affecting creditors’ rights generally.

2.12. Commercial Purpose. The Loan(s) are not “consumer transactions”, as
defined in the Texas Uniform Commercial Code, and none of the collateral was or
will be purchased or held primarily for personal, family or household purposes.

2.13. Factoring Agreements. Except as set forth on Schedule 2.13, no Borrower is
party to any factoring agreement.

 

- 3 -



--------------------------------------------------------------------------------

 

LOGO [g30925101.jpg]

 

Section 3 Affirmative Covenants

Each Borrower covenants and agrees that from the date hereof and until payment
in full of all indebtedness and performance of all obligations owed under the
Loan Documents, such Borrower shall:

3.01. Maintain Existence and Current Legal Form of Business. (a) Maintain its
existence and good standing in the state of its incorporation or organization,
(b) maintain its current legal form of business indicated above, and, (c), as
applicable, qualify and remain qualified as a foreign corporation, general
partnership, limited partnership, limited liability partnership, limited
liability limited partnership or limited liability company in each jurisdiction
in which the failure to be so qualified would have a Material Adverse Effect.

3.02. Maintain Records. Keep adequate records and books of account, in which
complete entries will be made in accordance with GAAP consistently applied,
reflecting all financial transactions of such Borrower.

3.03. Maintain Properties. Maintain, keep, and preserve all of its properties
(tangible and intangible, including the collateral, as applicable) necessary in
the conduct of its business in good working order and condition, ordinary wear
and tear and casualty excepted.

3.04. Conduct of Business. Continue to engage in an efficient, prudent, and
economical manner in a business of the same general type as now conducted.

3.05. Maintain Insurance. Maintain insurance with financially sound and
reputable insurance companies that are authorized to do business in each
jurisdiction where the Borrowers assets are located or are eligible surplus
lines insurers in an amount equal to the Borrowers’ indebtedness to Bank
covering such risks, which insurance may provide for reasonable deductible(s).
The Bank shall be named as loss payee (Long Form) in the event of loss on all
policies which apply to the Bank’s collateral, and the Borrowers shall deliver
certificates of insurance at closing evidencing same. All such insurance
policies shall provide, and the certificates shall state, that no policy will be
terminated without 30 days prior written notice to Bank. If the Borrowers fail
to meet all requirements of this Section 3.05, then Bank may obtain collateral
protection insurance on behalf of the Borrowers at the Borrowers’ expense.

3.06. Comply With Laws. Except as could not reasonably be expected to have a
Material Adverse Effect, comply in all respects with all applicable laws, rules,
regulations, and orders including, without limitation, paying before the
delinquency of all taxes, assessments, and governmental charges imposed upon it
or upon its property, and all Environmental Laws.

3.07. Right of Inspection. Permit the officers and authorized agents of the
Bank, at any reasonable time or times, upon reasonable prior notice (unless an
Event of Default has occurred and is continuing, in such case, no notice shall
be required), to examine and make copies of the records and books of account of,
to visit the properties of the Borrowers, and to discuss such matters with any
officers, directors, managers, members or partners, limited or general of each
Borrower, and such Borrowers’ independent accountant as the Bank reasonably
deems necessary and proper.

3.08. Reporting Requirements. Furnish to the Bank:

Financial Statements: As soon as available and not more than forty-five
(45) days after the end of each fiscal quarter, balance sheets, statements of
income, cash flow, and retained earnings for the period ended and a statement of
changes in the financial position for Brookwood and its consolidated
subsidiaries, all in reasonable detail, and all prepared in accordance with GAAP
(except for footnotes and year end adjustments) consistently applied and
certified as fairly presenting, in all material respects, the financial position
of Brookwood and its consolidated subsidiaries, by an officer, general partner
or manager (or member(s)) of each Borrower, as appropriate.

Annual Financial Statements: As soon as available and not more than one hundred
twenty (120) days after the end of each fiscal year, balance sheets, statements
of income, and retained earnings for the period ended and a statement of changes
in the financial position for Brookwood and its consolidated subsidiaries, all
in reasonable detail, and all prepared in accordance with GAAP consistently
applied. The annual financial statements must be of the following quality or
better: Audited.

Annual Projections: As soon as available and not more than one hundred twenty
(120) days after the end of each fiscal year, Borrowers’ financial and business
projections and budget for the next fiscal year ending December 31, including
the business plan and quarterly projected balance sheets and income statements.

Compliance Certificate: On or before the forty-fifth (45th) day after the end of
each fiscal quarter, or as provided and/or required in accordance with Schedule
EE, a Compliance Certificate in the form of Schedule EE signed by the President,
chief financial officer, general partner or manager (or members) of the
Borrowers, as appropriate.

Notice of Litigation: Promptly after the receipt by the Borrowers, or by any
Guarantor of which the Borrowers have knowledge, of notice or complaint of any
action, suit, and proceeding before any court or administrative agency of any
type which, if determined adversely, could reasonably be expected to have a
Material Adverse Effect.

Tax Returns: As soon as available each year, complete copies (including all
schedules) of all state and federal income tax returns filed by Borrowers.

Notice of Default: Promptly upon discovery or knowledge thereof, notice of the
existence of any Event of Default.

USA Patriot Act Verification Information: Information or documentation,
including but not limited to the legal name, address, tax identification number,
driver’s license, and date of birth (if a Borrower is an individual) of each
Borrower sufficient for the Bank to verify the identity of such Borrower in
accordance with the USA Patriot Act. The Borrowers shall notify Bank promptly of
any change in such information.

Other Information: Such other information as the Bank may from time to time
reasonably request.

 

  3.09. Affirmative Covenants from other Loan Documents. All affirmative
covenants contained in any Security Agreement or other security document
executed by the Borrowers which are described in Section 1 hereof are hereby
incorporated by reference herein.

 

  3.10. Pledge of Equity Interests. Cause, at all times, 100% of the equity
interests of the Borrowers to be pledged to Bank pursuant to a Pledge and
Security Agreement in form and substance reasonably acceptable to Bank.

 

  3.11. Unused Line Fee: The Borrowers shall pay the Bank, quarterly in arrears
on the last day of each calendar quarter, an unused line fee on the average
daily unused amount of the Line of Credit for such calendar quarter calculated
on the basis of a year of 360 days for the actual number of days elapsed in an
amount equal to the applicable Unused Fee percentage set forth in the Pricing
Grid multiplied by the maximum principal amount of the Line of Credit minus the
outstanding Line of Credit balance.

 

- 4 -



--------------------------------------------------------------------------------

 

LOGO [g30925101.jpg]

 

 

  3.12. Exam Fees: If any Exams are required by Bank after the occurrence of an
Event of Default, then Borrowers shall pay to Bank for each Exam of Borrowers,
an examination fee of $800.00 per diem per examiner plus expenses such as, but
not limited to, travel expense(s), specialized equipment needed to count and/or
value goods pledged as collateral to Bank, the use of outside firms to perform
any Exam as deemed necessary by Bank in its sole discretion to monitor
collateral, with said reimbursement being represented by receipts and/or listing
of expense(s) submitted to Borrowers by Bank along with Bank’s invoice for
reimbursement. Bank reserves the right to change the examination fee upon notice
to Borrowers.

Section 4 Guarantor(s) Covenants

Each Guarantor covenants and agrees that from the date hereof and until payment
in full of all indebtedness and performance of all obligations owed under the
Loan Documents, Guarantor shall:

4.01. Maintain Existence and Current Legal Form of Business. If Guarantor is a
corporation, partnership, limited partnership, limited liability partnership,
limited liability limited partnership or limited liability company, (a) maintain
its existence and good standing in the jurisdiction of its incorporation or
organization, (b) maintain its current legal form of business as shown on the
guaranty agreement provided by Guarantor to Bank in connection with the Loan,
(c) not without the Bank’s prior written consent, change Guarantor’s name, or
enter into any merger, consolidation, reorganization or exchange of stock,
ownership interests or assets, and (d) as applicable, qualify and remain
qualified as a foreign corporation, general partnership, limited partnership,
limited liability partnership, limited liability limited partnership or limited
liability company in each jurisdiction in which such qualification is required.

4.02. Maintain Properties—Liquid Assets. If the Guarantor is a corporation,
partnership, limited partnership, limited liability partnership, limited
liability limited partnership, or limited liability company, it shall not,
without the prior written consent of Bank, sell, transfer or otherwise dispose
of all or substantially all of Guarantor’s properties (tangible or intangible),
except in the ordinary course of business. If the Guarantor is an individual,
he/she shall not, without the prior written consent of the Bank, sell, transfer
or otherwise dispose of any of his/her personal liquid assets of any kind to any
trust, entity, spouse, child, sibling, or any unrelated third party. Liquid
Assets includes but is not limited to all securities and/or securities accounts,
bonds, mutual funds, certificates of deposit, money market accounts, U.S.
Treasuries and other federal agency instruments, hedge funds, derivative
accounts and other investment instruments.

4.03. Comply With Laws. Comply in all respects with all applicable laws, rules,
regulations, and orders including, without limitation, paying before the
delinquency of all taxes, assessments, and governmental charges imposed or
assessed upon Guarantor or upon Guarantor’s property, and all Environmental
Laws.

4.04. Reporting Requirements. Furnish to the Bank:

Financial Statements: As soon as available and not more than forty-five
(45) days after the end of each fiscal quarter, balance sheets, statements of
income, cash flow, and retained earnings for the period ended and a statement of
changes in the financial position for Borrowers, all in reasonable detail, and
all prepared in accordance with GAAP (except for footnotes and year end
adjustments) consistently applied and certified as true and correct by an
officer, general partner or manager (or member(s)) of the Borrowers, as
appropriate.

Annual Financial Statements: As soon as available and not more than one hundred
twenty (120) days after the end of each fiscal year, balance sheets, statements
of income, and retained earnings for the period ended and a statement of changes
in the financial position for such Guarantor, all in reasonable detail, and all
prepared on an income tax basis. The financial statements must be of the
following quality or better: Compiled.

Notice of Litigation: Promptly after the receipt by any Guarantor, or by the
Borrowers of which such Guarantor has knowledge, of notice of any action, suit,
and proceeding before any court or governmental agency of any type which, if
determined adversely, could have a material adverse effect on the financial
condition, properties, or operations of the Guarantors or Borrower, as
appropriate.

4.05. Transfer of Ownership. Not, without the prior written consent of the Bank:
If Guarantor is a corporation, (a) issue, transfer or sell any new class of
stock, or (b) issue, transfer or sell, in the aggregate, from its treasury stock
and/or currently authorized but unissued shares of any class of stock, more than
10% of the total number of all such issued and outstanding shares as of the date
of this Agreement; or, if Guarantor is a general partnership, limited
partnership, limited liability partnership, limited liability limited
partnership, or limited liability company, issue, transfer or sell any interest
in Guarantor.

4.06. Other Information: Furnish such other information as the Bank may from
time to time reasonably request.

Section 5 Financial Covenants

The Borrowers covenant and agree that from the date hereof until payment in full
of all indebtedness and the performance of all obligations under the Loan
Documents, the Borrowers shall as of the last day of each fiscal quarter
maintain the following financial covenants and ratios all in accordance with
GAAP unless otherwise specified:

Current Ratio. A ratio of total current assets to the sum of total current
liabilities and, without duplication, the outstanding Line of Credit balance of
not less than 1.40 to 1.00.

Total Liabilities to Tangible Net Worth. A ratio of Total Liabilities to
Tangible Net Worth of not greater than 1.50 to 1.00. Tangible Net Worth is
defined as net worth, plus obligations contractually subordinated to debts owed
to Bank, minus goodwill, contract rights, and assets

 

- 5 -



--------------------------------------------------------------------------------

 

LOGO [g30925101.jpg]

 

representing claims on stockholders or affiliated entities. Total Liabilities is
defined as the amount which, in accordance with GAAP, would be set forth
opposite the caption “total liabilities” on a consolidated balance sheet of such
Person and its subsidiaries for such period Funded Debt to EBITDA. A ratio of
Funded Debt to EBITDA (for the trailing four-quarter period ending on the test
date) of not greater than 2.75 to 1.00. Funded Debt is defined as Total
Liabilities which are for borrowed money, capital leases and/or are interest
bearing. EBITDA is defined as net profit before taxes, plus depreciation and
amortization and interest.

Section 6 Negative Covenants

The Borrowers covenant and agree that from the date hereof and until payment in
full of all indebtedness and performance of all obligations under the Loan
Documents, the Borrowers shall not, without the prior written consent of the
Bank:

6.01. Liens. Create, incur, assume, or suffer to exist any lien upon any of the
Borrowers’ properties, or the properties of any Pledgor securing payment of the
Loan, now owned or hereafter acquired, except:

 

  (a) liens and security interests in favor of the Bank;

 

  (b) liens for taxes not yet due and payable or otherwise being contested in
good faith and for which appropriate reserves are maintained;

 

  (c) other liens imposed by law not yet due and payable, or otherwise being
contested in good faith and for which appropriate reserves are maintained;

 

  (d) liens in respect of factoring arrangements from time to time disclosed to
Bank and, if required by Bank, subject to intercreditor arrangements and
agreements in form and substance acceptable to Bank;

 

  (e) liens incurred in the ordinary course of business not securing
indebtedness for borrowed money;

 

  (f) pledges and deposits under workers’ compensation, unemployment insurance,
or other social programs made in the ordinary course of business;

 

  (g) purchase money security interests on any property hereafter acquired,
provided that such lien shall attach only to the property acquired.

 

  (h) liens existing on the date hereof and reflected in the most recent
financial statements submitted to the Bank or otherwise set forth on Schedule
6.01.

6.02. Debt. Create, incur, assume, or suffer to exist any debt, except:

 

  (a) debt to the Bank;

 

  (b) debt outstanding on the date hereof and shown on the most recent financial
statements submitted to the Bank or otherwise set forth on Schedule 6.02;

 

  (c) accounts payable to trade creditors incurred in the ordinary course of
business;

 

  (d) debt secured by purchase money security interests as outlined above in
Section 6.01(g);

 

  (e) debt in respect of factoring arrangements from time to time disclosed to
Bank; provided, that Borrowers shall not at any time be party to factoring
agreements with more than three factoring service providers; and

 

  (f) additional debt not to exceed $250,000 in the aggregate at any time

6.03. Capital Expenditures. Expenditures for fixed assets in any fiscal year
shall not exceed in the aggregate the sum of $5,000,000.

6.04. Change of Legal Form of Business; Purchase of Assets. Change each
Borrower’s name or the legal form of such Borrower’s business as shown above,
whether by merger, consolidation, conversion or otherwise, and no Borrower shall
purchase all or substantially all of the assets or business of any Person.

6.05. Leases. Create, incur, assume, or suffer to exist any leases with the
Borrowers acting as lessee, except:

 

  (a) Leases outstanding on the date hereof and showing on the most recent
financial statement submitted to the Bank;

 

  (b) Operating Leases for machinery and equipment which do not in the aggregate
require payments in excess of $250,000 in any fiscal year of the Borrower; and

 

  (c) Real estate leases incurred on the ordinary course of business.

6.06. Dividends or Distributions; Acquisition of Capital Stock or Other
Ownership Interests. Declare or pay any dividends or distributions of any kind,
or purchase or redeem, retire, or otherwise acquire any of the Borrowers’
capital stock or other ownership interests, now or hereafter outstanding,
provided, however, that the Borrowers may pay to The Hallwood Group Incorporated
(a) annual dividends for tax sharing obligations, and (b) annual discretionary
dividends in an amount not to exceed 50% of Borrowers’ net income for such year.

6.07. Guaranties. Assume, guarantee, endorse, or otherwise be or become directly
or contingently liable for obligations of any other Person, except guaranties by
endorsement of negotiable instruments for deposit or collection or similar
transactions in the ordinary course of business and obligations under the Loan
Documents.

6.08. Loans. Make any loans or advances to third parties, directors, officers,
partners, members, shareholders, subsidiaries that are not Borrowers, and
affiliates.

6.09. Disposition of Assets. Sell, lease, or otherwise dispose of any of its
assets or properties except, (a) in the ordinary and usual course of its
business (including in respect of factoring arrangements from time to time
approved by the disclosed to Bank), and (b) so long as no Event of Default has
occurred and is continuing or would result from such disposition, for
distributions of cash as permitted by Section 6.06.

6.10. Transfer of Ownership. If a Borrower is a corporation, (a) issue, transfer
or sell any new class of stock, or (b) issue, transfer or sell, in the
aggregate, from its treasury stock and/or currently authorized but unissued
shares of any class of stock, more than 10% of the total number of all such
issued and outstanding shares as of the date of this Agreement. If a Borrower is
a general partnership, limited partnership, limited liability partnership,
limited liability limited partnership or limited liability company, issue,
transfer or sell any interest in Borrower.

6.11. Negative Covenants from other Loan Documents. All negative covenants
contained in any Security Agreement or other security document executed by the
Borrowers which are described in Section 1 hereof are hereby incorporated by
reference herein.

 

- 6 -



--------------------------------------------------------------------------------

 

LOGO [g30925101.jpg]

 

6.12. Subsidiaries. Except as set forth on Schedule 6.12, form or acquire any
subsidiaries without (a) prior written notice to the Bank, (b) such new
subsidiary executing and delivering to the Bank, at its request, a guaranty by
such subsidiary in favor of the Bank, a joinder to the Security Agreement, and
such other security agreements as the Bank may reasonably request, (c) the
equity holder of such subsidiary executing and delivering to the Bank a security
agreement pledging one hundred percent (100%) of the equity interests owned by
such equity holder of such subsidiary along with the certificates pledged
thereby, if any, and appropriately executed stock powers or other transfer
instruments in blank, if applicable, and (d) the delivery by the Borrowers and
such subsidiary of any certificates, opinions of counsel, or other documents as
the Bank may reasonably request relating to such subsidiary.

Section 7 Hazardous Materials and Compliance with Environmental Laws

7.01. Compliance. The Borrowers agree to comply in all material respects with
all applicable material Environmental Laws, including, without limitation, all
those relating to asbestos, oil, petroleum or other hydrocarbons, urea
formaldehyde, PCBs, hazardous or nuclear waste, toxic chemicals and substances,
or other hazardous materials (collectively, “Hazardous Materials”). The
Borrowers further agree to provide Bank, and, to the extent required by
applicable Environmental Laws, all appropriate Federal and State authorities,
with immediate notice in writing of any release of Hazardous Materials on its
real property and to pursue diligently to completion all appropriate and/or
required remedial action in the event of such release.

7.02. Indemnity. The Borrowers agree to indemnify and hold Bank harmless from
any and all loss or liability arising out of any Hazardous Materials on or
related to any real property or operations of Borrower, or resulting from the
recording of the Negative Pledges.

Section 8 Events of Default

Each of the following shall be “Events of Default” under this Agreement:

8.01. The failure to make prompt payment of any installment of principal or
interest on any of the Note(s) when due or payable.

8.02. Should any representation or warranty made by any Borrower, any Guarantor,
or any Pledgor in the Loan Documents prove to be false or misleading in any
material respect when made or deemed made.

8.03. Should any report, certificate, financial statement, or other document
furnished prior to the execution of or pursuant to the terms of this Agreement
prove to be false or misleading in any material respect.

8.04. Should the Borrowers or any Guarantor default on the performance of any
other obligation of indebtedness in excess of $100,000 when due or in the
performance of any obligation in excess of $100,000 incurred in connection with
money borrowed.

8.05. Should any Borrower, any Guarantor, or any Pledgor breach any covenant,
condition, or agreement made under any of the Loan Documents and not cure such
breach within fifteen (15) days of the occurrence of such breach, provided,
however that if such breach cannot reasonably be cured within such fifteen
(15)-day period, then there shall be no Event of Default if Borrower commences
to cure such breach during such fifteen (15)-day period and completes such cure
within thirty (30) days after the occurrence of such breach.

8.06. Should a custodian be appointed for or take possession of any or all of
the assets of the Borrowers or any Guarantor, or should the Borrowers or any
Guarantor either voluntarily or involuntarily become subject to any insolvency
proceeding, including becoming a debtor under the United States Bankruptcy Code,
any proceeding to dissolve any one of the Borrowers or any Guarantor, any
proceeding to have a receiver appointed, or should any Borrower or any Guarantor
make an assignment for the benefit of creditors, or should there be an
attachment, execution, or other judicial seizure of all or any portion of any
Borrower’s or any Guarantor’s assets, including an action or proceeding to seize
any funds on deposit with the Bank, and such seizure is not discharged within 60
days.

8.07. Except with respect to the matters set forth on Schedule 2.09, should
final judgment for the payment of money in excess of $100,000 be rendered
against any Borrower or any Guarantor which is not covered by insurance and
shall remain undischarged for a period of 30 days unless such judgment or
execution thereon be effectively stayed.

8.08. Upon the death of, or termination of existence of, or dissolution of, any
Borrower, Pledgor or Guarantor.

8.09. Any change in any Borrower’s results of operations or condition (financial
or otherwise) has a Material Adverse Effect.

8.10. Should any lien or security interest granted to Bank to secure payment of
the Note(s) terminate, fail for any reason to have the priority agreed to by
Bank on the date granted, or become unperfected or invalid for any reason.

Section 9 Remedies Upon Default

Upon the occurrence of any of the above listed Events of Default, the Bank may
at any time thereafter, at its option, take any or all of the following actions,
at the same or at different times:

9.01. Declare the balance(s) of the Note(s) to be immediately due and payable,
both as to principal and interest, late fees, and all other amounts/expenditures
without presentment, demand, protest, or notice of any kind, all of which are
hereby expressly waived by the Borrowers and each Guarantor, and such balance(s)
shall accrue interest at the Default Rate as provided herein until paid in full;

9.02. Require the Borrowers or Guarantor(s) to pledge additional collateral to
the Bank from the Borrowers’ or any Guarantor’s assets and properties, the
acceptability and sufficiency of such collateral to be determined in the Bank’s
sole discretion;

9.03. Take immediate possession of and foreclose upon any or all collateral
which may be granted to the Bank as security for the indebtedness and
obligations of the Borrowers or any Guarantor under the Loan Documents;

9.04. Exercise any and all other rights and remedies available to the Bank under
the terms of the Loan Documents and applicable law, including the Texas Uniform
Commercial Code;

 

- 7 -



--------------------------------------------------------------------------------

 

LOGO [g30925101.jpg]

 

9.05. Any obligation of the Bank to advance funds to the Borrowers or any other
Person under the terms of under the Note(s) and all other obligations, if any,
of the Bank under the Loan Documents shall immediately cease and terminate
unless and until Bank shall reinstate such obligation in writing.

Section 10 Miscellaneous Provisions

10.01. Definitions.

“Availability” shall mean $25,000,000 reduced by (i) the principal balance
outstanding under the Line of Credit and (ii) the Letter of Credit Exposure
Reserve, if any.

“Default Rate” shall mean a rate of interest equal to Bank’s Prime Rate plus
four percent (4%) per annum (not to exceed the legal maximum rate) from and
after the date of an Event of Default hereunder which shall apply, in the Bank’s
sole discretion, to all sums owing, including principal and interest, on such
date.

“Environmental Laws” shall mean all federal and state laws and regulations which
affect or may affect any real property interests of the Borrower, including
without limitation the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, 42 U.S.C. § 9601 et seq.; Resource, Conservation and
Recovery Act, 42 U.S.C. § 6901 et seq. as amended by the Superfund Amendments
and Reauthorization Act of 1986, Pub. L. 99-499, 100 Stat. 1613; the Toxic
Substances Control Act, 15 U.S.C. § 2601 et seq.; Emergency Planning and
Community Right to Know Act of 1986, 42 U.S.C. § 1101 et seq.; Clean Water Act,
33 U.S.C. § 1251 et seq.; Clean Air Act, 42 U.S.C. § 7401 et seq.; Federal Water
Pollution Control Act, 33 U.S.C. § 1251 et seq.; and any applicable
corresponding state laws or ordinances; and regulations, rules, guidelines, or
standards promulgated pursuant to such laws, statutes and regulations, as such
statutes, regulations, rules, guidelines, and standards are amended from time to
time.

“GAAP” shall mean generally accepted accounting principles as established by the
Financial Accounting Standards Board or the American Institute of Certified
Public Accountants, as amended and supplemented from time to time.

“Guarantor” shall mean each direct or indirect Subsidiary of a Borrower and any
other Person providing a guaranty with respect to the Obligations.

“Hallwood” shall mean The Hallwood Group Incorporated, a Delaware corporation.

“Letter of Credit” shall mean any letter of credit issued by Bank on behalf of
any Borrower, as applicant; provided, however, inclusion of this definition
shall not imply, or be construed as, a commitment by Bank to issue any Letters
of Credit.

“Letter of Credit Exposure Reserve” shall mean, at any given date, the aggregate
face amount of outstanding Letters of Credit on such date plus the aggregate
amount of drafts drawn under or purporting to be drawn under Letters of Credit
that have been paid by Bank and for which Bank has not been reimbursed.

“Loan Documents” shall mean this Agreement including any schedule attached
hereto, the Note(s), the Negative Pledges, the Security Agreement(s), all UCC
Financing Statements, the Guaranty Agreement(s), and all other documents,
certificates, and instruments executed in connection therewith, and all
renewals, extensions, modifications, substitutions, and replacements thereto and
therefore.

“Material Adverse Effect” shall mean a material adverse effect on the business,
operations, or financial condition of the Borrowers taken as a whole.

“Maximum Undrawn Amount” shall mean with respect to any outstanding Letter of
Credit, the amount of such Letter of Credit that is or may become available to
be drawn, including all automatic increases provided for in such Letter of
Credit, whether or not any such automatic increase has become effective.

“Person” shall mean an individual, partnership, corporation, trust,
unincorporated organization, limited liability company, limited liability
partnership, association, joint venture, or a government agency or political
subdivision thereof.

“Pricing Grid” shall mean the following grid setting forth by Tier, the
applicable margin with respect to the LIBOR interest rate and unused line fees:

 

Tier

  

Funded Debt to EBITDA Ratio

  

Applicable Margin

  

Unused Fee

I

   <1.0 : 1.0    1.00%    0.10%

II

   >1.0 : 1.0, but <1.5 : 1.0    1.25%    0.15%

III

   >1.5 : 1.0, but <2.0 : 1.0    1.50%    0.20%

IV

   >2.0 : 1.0, but <2.75 : 1.0    2.00%    0.25%

Notwithstanding the foregoing, at any time the Bank is not one of Borrowers’
primary factoring service providers, then the Borrowers shall pay to Bank a one
time fee in the amount of $62,500 and the Pricing Grid shall be as follows:

 

Tier

  

Funded Debt to EBITDA Ratio

  

Applicable Margin

  

Unused Fee

I

   <1.0 : 1.0    1.40%    0.10%

II

   >1.0 : 1.0, but <1.5 : 1.0    1.65%    0.15%

III

   >1.5 : 1.0, but <2.0 : 1.0    1.90%    0.20%

IV

   >2.0 : 1.0, but <2.75 : 1.0    2.40%    0.25%

“Prime Rate” shall mean the rate of interest per annum announced by the Bank
from time to time and adopted as its Prime Rate, which is one of several rate
indexes employed by the Bank when extending credit, and may not necessarily be
the Bank’s lowest lending rate.

 

- 8 -



--------------------------------------------------------------------------------

LOGO [g30925101.jpg]

 

10.02. Non-impairment. If any one or more provisions contained in the Loan
Documents shall be held invalid, illegal, or unenforceable in any respect, the
validity, legality, and enforceability of the remaining provisions contained
therein shall not in any way be affected or impaired thereby and shall otherwise
remain in full force and effect.

10.03. Applicable Law. The Loan Documents shall be construed in accordance with
and governed by the laws of the State of Texas.

10.04. Waiver. Neither the failure nor any delay on the part of the Bank in
exercising any right, power, or privilege granted in the Loan Documents shall
operate as a waiver thereof, nor shall any single or partial exercise thereof
preclude any other or further exercise of any other right, power, or privilege
which may be provided by law.

10.05. Modification. No modification, amendment, or waiver of any provision of
any of the Loan Documents shall be effective unless in writing and signed by the
Borrowers and Bank.

10.06. Payment Amount Adjustment. In the event that any Loan(s) referenced
herein has a variable (floating) interest rate and the interest rate increases,
Bank, at its sole discretion, may at any time adjust the Borrowers’ payment
amount(s) to prevent the amount of interest accrued in a given period to exceed
the periodic payment amount.

10.07 Stamps and Fees. The Borrowers shall pay all federal or state stamps,
taxes, or other fees or charges, if any are payable or are determined to be
payable by reason of the execution, delivery, or issuance of the Loan Documents
or any security granted to the Bank; and the Borrowers and Guarantor agree to
indemnify and hold harmless the Bank against any and all liability in respect
thereof.

10.08. Attorneys’ Fees. The Borrowers shall pay the reasonable fees and expenses
of counsel to Bank in connection with entering into this Agreement and any other
loan document related thereto and any amendment thereto or waiver thereof. In
the event the Borrowers or any Pledgor or Guarantor shall default in any of its
obligations hereunder and the Bank believes it necessary to employ an attorney
to assist in the enforcement or collection of the indebtedness of the Borrowers
to the Bank, to enforce the terms and provisions of the Loan Documents, to
modify the Loan Documents, or in the event the Bank voluntarily or otherwise
should become a party to any suit or legal proceeding (including a proceeding
conducted under the Bankruptcy Code) relating to the Borrowers or Guarantor or
concerning the subject matter of the Loan Documents, the Borrowers and
Guarantors agree to pay the reasonable attorneys’ fees of the Bank and all
related reasonable costs of collection or enforcement that may be incurred by
the Bank. The Borrowers and Guarantors shall be liable for such reasonable
attorneys’ fees and costs whether or not any suit or proceeding is actually
commenced.

10.09. Bank Making Required Payments. In the event the Borrowers shall fail to
maintain insurance, pay taxes or assessments, costs and expenses which Borrowers
are, under any of the terms hereof or of any Loan Documents, required to pay, or
fail to keep any of the properties and assets constituting collateral free from
new security interests, liens, or encumbrances, except as permitted herein, Bank
may at its election make expenditures for any or all such purposes and the
amounts expended together with interest thereon at the Default Rate, shall
become immediately due and payable to Bank, and shall have benefit of and be
secured by the collateral; provided, however, the Bank shall be under no duty or
obligation to make any such payments or expenditures.

10.10. Right of Offset. Any indebtedness owing from Bank to the Borrowers may be
set off and applied by Bank to the repayment of any indebtedness or liability of
the Borrowers to Bank, which indebtedness or liability has matured, whether by
acceleration or otherwise, without demand or notice to the Borrowers. Bank may
sell participations in or make assignments of any Loan made under this
Agreement, and the Borrowers agree that any such participant or assignee shall
have the same right of setoff as is granted to the Bank herein.

10.11. UCC Authorization. The Borrowers authorize Bank to file such UCC
Financing Statements describing the collateral in any location deemed necessary
and appropriate by Bank.

10.12. Modification and Renewal Fees. Bank may, at its option, charge any fees
for modification, renewal, extension, or amendment of any terms of the Note(s)
not prohibited by applicable law.

10.13. Conflicting Provisions. If provisions of this Agreement shall conflict
with any terms or provisions of any of the Note(s) or security document(s) or
any schedule attached hereto, the provisions of such Note(s) or security
document(s) or any schedule attached hereto, as appropriate, shall take priority
over any provisions in this Agreement.

10.14. Notices. Any notice permitted or required by the provisions of this
Agreement shall be deemed to have been given when delivered in writing to the
City Executive or any Vice President of the Bank at its offices in Dallas,
Texas, or to the Chief Financial Officer of the Borrowers at its offices at 25
West 45th Street, 11th Floor, New York, NY 10036.

10.15. Consent to Jurisdiction. The Borrowers hereby irrevocably agree that any
legal action or proceeding arising out of or relating to this Agreement may be
instituted in the District Court in Dallas County, Texas, or the United States
District Court for the Northern District of Texas or in such other appropriate
court and venue as Bank may choose in its sole discretion. Bank and the
Borrowers each consent to the jurisdiction of such courts and waives any
objection relating to the basis for personal or in rem jurisdiction or to venue
which Bank or the Borrowers may now or hereafter have in any such legal action
or proceedings.

10.16. Counterparts. This Agreement may be executed by one or more parties on
any number of separate counterparts and all of such counterparts taken together
shall be deemed to constitute one and the same instrument.

10.17. Entire Agreement. The Loan Documents embody the entire agreement between
the Borrowers and Bank with respect to the Loans, and there are no oral or parol
agreements existing between Bank and the Borrowers with respect to the Loans
which are not expressly set forth in the Loan Documents.

10.18. Indemnification. The Borrowers and the Guarantors hereby jointly and
severally agree to and do hereby indemnify and defend the Bank, its affiliates,
their successors and assigns and their respective directors, officer, employees
and shareholders, and do hereby hold each of them harmless from and against, any
loss, liability, lawsuit, proceeding, cost expense or damage (including
reasonable in-house and outside counsel fees, whether suit is brought or not)
arising from or otherwise relating to the closing, disbursement, administration,
or repayment of the Loans, including without limitation: (i) the failure to make
any payment to the Bank promptly when due, whether under the Notes evidencing
the Loans or otherwise; (ii) the breach of any representations or warranties to
the Bank contained in this agreement or in any other loan

 

- 9 -



--------------------------------------------------------------------------------

LOGO [g30925101.jpg]

 

documents now or hereafter executed in connection with the Loans; or (iii) the
violation of any covenants or agreements made for the benefit of the Bank and
contained in any of the loan documents; provided, however, that the foregoing
indemnification shall not be deemed to cover any loss which is finally
determined by a court of competent jurisdiction to result solely from the Bank’s
gross negligence or willful misconduct.

10.19. WAIVER OF JURY TRIAL. UNLESS EXPRESSLY PROHIBITED BY APPLICABLE LAW, EACH
PARTY HERETO HEREBY WAIVES THE RIGHT TO TRIAL BY JURY OF ANY MATTERS OR CLAIMS
ARISING OUT OF THIS AGREEMENT OR ANY OF THE LOAN DOCUMENTS EXECUTED IN
CONNECTION HEREWITH OR OUT OF THE CONDUCT OF THE RELATIONSHIP BETWEEN BORROWER,
GUARANTOR, AND BANK. THIS PROVISION IS A MATERIAL INDUCEMENT FOR BANK TO MAKE
THE LOAN AND ENTER INTO THIS AGREEMENT. FURTHER, EACH OF THE UNDERSIGNED HEREBY
CERTIFIES THAT NO REPRESENTATIVE, AGENT OR COUNSEL, HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH PARTY WOULD NOT SEEK TO ENFORCE THIS WAIVER OR RIGHT TO
JURY TRIAL PROVISION. NO REPRESENTATIVE, AGENT, OR COUNSEL OF ANY PARTY HERETO,
HAS THE AUTHORITY TO WAIVE, CONDITION, OR MODIFY THIS PROVISION.

10.19. Electronic Transactions. Borrowers shall provide the financial statements
and other reports required pursuant to this Agreement to Bank upon execution
hereof and thereafter as indicated therein (herein the “Required Information”).
Unless and until the Bank shall agree otherwise, all Required Information
pursuant to Section 3.08 and Section 4.04 shall be submitted to Bank
electronically in PDF format via the internet or in such other format reasonably
acceptable to Bank. Borrowers and Bank agree that the electronic reporting of
such Required Information authorized herein shall constitute an agreement under
the Uniform Electronic Transfer Act (the “Act”), in effect in the State of North
Carolina; and any dispute or controversy relating to such reporting shall be
interpreted in accordance with the provisions of the Act. With respect to such
reporting, Borrowers acknowledge that Bank shall not be responsible (i) for any
failure, interruption, or delay in the performance of the internet; (ii) for any
unauthorized, inadvertent, or fraudulent access, use or disclosure to third
parties of the Required Information should it occur by error of transmission of
Borrowers or reply thereto by Bank or otherwise; (iii) for Bank’s failure to
maintain security measures at the time of transmission or reply thereto to
prevent unauthorized access, misappropriation and use of Required Information by
third parties; in each case, except to the extent of Bank’s gross negligence or
willful misconduct. Borrowers expressly assume the risk of unauthorized access,
use or misappropriation by third parties of the Required Information transmitted
to Bank by Borrowers via the internet and will hold harmless and indemnify Bank
from any claim or expense, including reasonable attorneys fees associated
therewith. Until Bank shall receive written notice otherwise from Borrowers, the
following persons may be contacted by Bank with any questions or issues about
the Required Information:

 

Primary Contact Person

  

Secondary Contact Person

Amber M. Brookman

  

Bill King

Name    Name

President and CEO

  

Chief Financial Officer

Title    Title

212.551.0100

  

212.551.0100

Telephone Number    Telephone Number

ABrookman@BrookwoodCos.com

  

bill@BrookwoodCos.com

E-mail Address    E-mail Address

[SIGNATURES ON FOLLOWING PAGE]

 

- 10 -



--------------------------------------------------------------------------------

 

LOGO [g30925101.jpg]

 

SIGNATURE PAGE

IN WITNESS WHEREOF, the Bank and Borrowers have caused this Agreement to be duly
executed all as of the date first above written.

 

BORROWERS:   BROOKWOOD COMPANIES INCORPORATED

By:

   

Name:

   

Title:

      KENYON INDUSTRIES, INC.

By:

   

Name:

   

Title:

      BROOKWOOD LAMINATING, INC.

By:

   

Name:

   

Title:

      ASHFORD BROMLEY, INC.

By:

   

Name:

   

Title:

      STRATEGIC TECHNICAL ALLIANCE, LLC

By:

   

Name:

   

Title:

    BANK:   BRANCH BANKING AND TRUST COMPANY

By:

   

Name:

  Robert Clouse

Title:

  Senior Vice President

 



--------------------------------------------------------------------------------

Schedules to BB&T Loan Agreement

SCHEDULE 2.09

LITIGATION

Nextec Applications, Inc. filed Nextec Applications, Inc. v. Brookwood Companies
Incorporated in the United States District Court for the Southern District of
New York.